USCA4 Appeal: 22-1484      Doc: 9          Filed: 08/02/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1484


        In re: NIGEL CLARKE,

                             Petitioner.



              On Petition for Writ of Mandamus. (4:02-cr-00060-FL-5; 4:10-cv-00195-H)


        Submitted: June 7, 2022                                           Decided: August 2, 2022


        Before GREGORY, Chief Judge, AGEE, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        Nigel Clark, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1484      Doc: 9         Filed: 08/02/2022      Pg: 2 of 2




        PER CURIAM:

               Nigel Clarke petitions for a writ of mandamus seeking an order directing the district

        court to enter a final order disposing of his Fed. R. Civ. P. 60(b) motions. He argues that

        the district court’s order denying his Rule 60(b) motions was not final because the court

        did not address all of the issues he raised in those motions.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004). To obtain mandamus

        relief, the petitioner “must have no other adequate means to attain the relief he desires—a

        condition designed to ensure that the writ will not be used as a substitute for the regular

        appeals process”—and “must satisfy the burden of showing that his right to issuance of the

        writ is clear and indisputable.” Id. at 380-81 (cleaned up). But “even if the first two

        prerequisites have been met, the issuing court, in the exercise of its discretion, must be

        satisfied that the writ is appropriate under the circumstances.” Id. at 381.

               After carefully reviewing the record, we conclude that the issuance of the writ is not

        appropriate in this case. Accordingly, we deny Clarke’s petition for a writ of mandamus.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                               PETITION DENIED




                                                      2